      Case 1:15-cv-08725-GBD-RWL Document 221 Filed 11/01/18 Page 1 of 2




                                                                  November 1, 2018

       Re:    UMB Bank, N.A., as Trustee v. Sanofi, Case No. 1:15-cv-08725-GBD

Dear Judge Lehrburger:

       We write jointly on behalf of Plaintiff UMB Bank, N.A., as Trustee (“the Trustee”) and
Defendant Sanofi, pursuant to the Fifth Amended Discovery Plan and Scheduling Order (ECF
No. 215) requiring the parties to submit a status report to Your Honor every 45 days.

I.     Pending Motions

       There are no pending motions.

II.    Fact Discovery

       A.     Document Production

       The Trustee has completed its production of documents responsive to Sanofi’s requests.

       Sanofi has completed its production of documents responsive to the Trustee’s requests.

       The parties reserve their rights to challenge the completeness of each other’s document
production based on ongoing deposition testimony.

       B.     Depositions

       Depositions are ongoing.

        The parties continue to confer concerning Rule 30(b)(6) representatives and topics, and,
with respect to Sanofi, the designation of prior deposition testimony in connection therewith.

       C.     Subpoenas

       The Trustee has issued subpoenas for documents of third parties who provided services to
Sanofi, including Simon Kucher & Partners, Parexel, Accenture LLP, ZS Associates, United
Biosource Corporation, Moody’s Corporation, and Duff & Phelps Corporation. Production of
documents responsive to these third-party subpoenas is ongoing, and the Trustee is engaged in
meet and confers with the subpoenaed parties as to the completeness of these productions.

      Sanofi has issued subpoenas for documents of third party CVR holders Stonehill Master
Fund Limited and Stonehill Institutional Partners, L.P.
       Case 1:15-cv-08725-GBD-RWL Document 221 Filed 11/01/18 Page 2 of 2
Honorable Robert W. Lehrburger
November 1, 2018
Page 2


        D.     Interrogatories and Requests for Admission

       Pursuant to Paragraph II.a.1. of the Fifth Amended Discovery Plan and Scheduling Order,
on October 30, 2018 the parties served Interrogatories and Requests for Admission on each
other.

III.    Next Joint Status Letter

        The parties will submit their next joint status letter on Monday, December 17, 2018.


                                     Respectfully submitted,


CAHILL GORDON & REINDEL LLP                       WEIL, GOTSHAL & MANGES LLP


 s/ Charles A. Gilman                              s/ John A. Neuwirth
Charles A. Gilman                                 John A. Neuwirth
80 Pine Street                                    767 5th Avenue
New York, NY 10005                                New York, NY 10153
Telephone: 212-701-3403                           Telephone: 212-310-8297
cgilman@cahill.com                                john.neuwirth@weil.com
Attorneys for Plaintiff                           Attorneys for Defendant
